                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiffs,                                         8:19CR249

         vs.
                                                                              ORDER
LEAGSAIDH HARGREAVES,

                         Defendant.


        This matter is before the court on Defendant's MOTION TO EXTEND TIME FOR FILING
OF PRETRIAL MOTIONS [33]. For good cause shown, I find that the motion should be granted.
Defendant will be given an approximate 30-day extension. Pretrial Motions shall be filed by November
18, 2019.


        IT IS ORDERED:
        1.      Defendant's MOTION TO EXTEND TIME FOR FILING OF PRETRIAL MOTIONS
[33] is granted. Pretrial motions shall be filed on or before November 18, 2019.
        2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of the
granting of the motion, i.e., the time between today’s date, and November 18, 2019, shall be deemed
excludable time in any computation of time under the requirement of the Speedy Trial Act for the
reason defendant's counsel required additional time to adequately prepare the case, taking into
consideration due diligence of counsel, and the novelty and complexity of this case. The failure to grant
additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).
        3.      The Trial Order [32] is vacated as to both defendants. Trial will be rescheduled upon
expiration of the pretrial motion deadline.


        Dated this 19th day of September, 2019.

                                                         BY THE COURT:

                                                         s/ Susan M. Bazis
                                                         United States Magistrate Judge
